Citation Nr: 9929798	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  94-28 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Evaluation of tinea corporis with tinea pedis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the RO 
that, in part, granted a claim of entitlement to service 
connection for tinea corporis with tinea pedis and assigned a 
10 percent evaluation, effective from October 29, 1993.  
Previously, this case was before the Board in May 1997 and 
July 1998, when it was remanded for additional development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) recently held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
on appeal as a claim for a higher evaluation of an original 
award.


FINDING OF FACT

The veteran's service-connected skin disorder is manifested 
by dryness, inflammation, itchy blisters, and some 
exfoliation or lesions; however, he does not have constant 
itching or exudation, extensive lesions, marked 
disfigurement, or systemic or nervous manifestations.


CONCLUSION OF LAW

A higher evaluation for service-connected tinea corporis with 
tinea pedis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7806, 
7813 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (1999).  
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson, supra.

The veteran's service medical records show that, in 
April 1960, he was treated for tinea pedis (athlete's foot).  
In January 1962, constant dermatitis was noted.  In 
March 1962, persistent dermatitis of the left hand was noted.  
In November 1962, tinea pedis was noted, and tinea corporis 
was diagnosed.

At a February 1994 VA examination, the veteran complained of 
skin problems.  He reported that, since he was 18 years old, 
he had had chronic dermatitis of the hands and feet which had 
been treated with oral medication and ointments that provided 
only temporary relief.  He noted that his feet were in good 
condition, but that his hands continued to be dry and scaly.  
Examination revealed bilateral erythema and scaling of the 
palms and the interdigital spaces of the fingers.  There was 
no evidence of drainage or active inflammation.  Examination 
of the feet was within normal limits, except for mild 
interdigital cracking and scaling.  Neurological and 
psychiatric systems were normal.  The diagnoses included 
persistent tinea corporis with minimal tinea pedis despite 
treatment.

VA outpatient treatment reports show that, in October 1994, 
the veteran reported that he had been to numerous specialists 
who had treated him with several topical medications.  It was 
noted that the rash had resolved, but it had been recurrent 
for many years.  Examination revealed that both hands were 
extremely dry.  He had erythema with cracks interdigitally.  
Eczematoid dermatitis of both hands and onychomycosis of the 
left fingernails were diagnosed.  In November 1994, he 
complained of scaling on the left hand and both feet.  
Examination revealed extensive scaling on the left hand and 
both feet, and extensive nail dystrophy.  The assessment was 
two hands and one foot with involved fungus, and tinea 
unguium.

VA dermatology treatment reports show that, in April 1995, 
there was evidence of only mild flaking and scaling of the 
left hand and feet.  The assessment was two hand and one foot 
involvement of tinea pedis and manus, and severe nail 
dystrophy of the left hand and feet.  On follow-up treatment 
in June 1995, there was no evidence of erythema or scaling of 
the hands and feet.  On follow-up treatment in August 1995, 
there was mild erythema and some resolving vesicles on the 
lateral surface of the left hand.  There were similar lesions 
appearing on the right hand.  There was no evidence of 
erythema or scaling on the soles of the feet.  On follow-up 
treatment in May 1996, the veteran complained of itchy 
blisters on the dorsal aspect of the fingers.  Examination 
revealed one resolving vesicle on the palm of the left hand.  
Otherwise, there was minimal scaling in the area.  There was 
some maceration in the toe web spaces but no erythema or 
scaling on the soles of the feet.  The diagnoses included 
tinea pedis, tinea unguium, and vesicular hand dermatitis.  
In November 1996, the veteran complained of dermatitis of the 
hands.  Examination revealed mild hyperkeratosis of the hands 
and feet.  Tinea pedis and unguium, actinic keratosis, and 
vesicular hand dermatitis were diagnosed.  

VA dermatology treatment reports also show that, in May 1997, 
the veteran complained of severe hand dermatitis.  
Examination of both palms revealed mild hyperkeratosis with 
no vesicles and distal onycholysis with the base of nails 
within normal limits.  The assessment was hand dermatitis and 
tinea unguium.

At a November 1997 VA examination, the veteran reported that 
he continued to have scaling of the hands and feet.  
Examination revealed that the veteran had diffuse scaling on 
the bottom of both feet with thickened yellow toenails with 
distal dystrophy.  There was scaling of both palms, right 
greater than left.  Tinea cruris and history of tinea pedis 
and unguium were diagnosed.  

At an April 1999 VA examination, it was noted that the 
veteran had a long-standing history of fungal infection of 
the skin.  He reported that over the previous year there had 
been perhaps three to five weeks where he had had uninvolved 
skin, but for the most part, it was a constant problem.  It 
was noted that it was not a disorder of exacerbation and 
remission, but that there had been occasional remissions, and 
was a persistent condition of severe inflammatory skin on the 
palms and soles.  Skin examination was notable for 
significant inflammation with surmounting scale on the soles 
of the feet bilaterally.  There was, to a lesser degree, 
erythema and scaling on the palms bilaterally.  There were no 
other significant skin lesions noted.  Tinea pedis and tinea 
manus were diagnosed.  The examiner noted that the veteran 
had a fairly recalcitrant form of tinea infection on the 
hands and feet, which did impact the veteran's life due to 
some degree of pain on both feet and the appearance of the 
hands, which were quite red and scaly.  

The veteran's tinea corporis with tinea pedis is currently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999), by analogy to 
eczema.  See 38 C.F.R. § 4.20.  Under the criteria for 
Diagnostic Code 7806, a 50 percent rating is assigned when 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or an exceptionally 
repugnant condition.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  A 30 percent rating is assigned when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  A 10 percent rating is assigned when 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  Id.  

Despite the veteran's contentions to the contrary, the Board 
finds that the veteran's service-connected tinea corporis 
with tinea pedis has been appropriately evaluated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.118, Code 7806.  The Board finds that the objective 
findings on VA treatment reports and examinations, dated from 
February 1994 to April 1999, do not demonstrate that a higher 
evaluation of 30 percent is warranted under Diagnostic Code 
7806 during the pendency of the veteran's claim.  
Specifically, while the evidence shows that the veteran has 
complained of dryness and itchy blisters, and has 
intermittent manifestations including exfoliation (scaling), 
mild flaking, and some resolving vesicles (lesions), the 
service-connected tinea is not shown to be productive of 
constant itching or exudation, extensive lesions, or marked 
disfigurement.  Therefore, the veteran does not meet the 
criteria under Diagnostic Code 7806 for a higher evaluation 
of 30 percent.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806.  Indeed, the Board finds that the preponderance of the 
evidence is against this claim.

While the veteran experiences exfoliation, the salient point 
to be made is that any symptoms of itching or exudation are 
not constant.  Additionally, the examination reports do not 
suggest that lesions caused by service-connected tinea are 
extensive or result in marked disfigurement.  Moreover, while 
the April 1999 VA examination report shows that the veteran's 
skin disorder was notable for "surmounting" scale on the 
soles of the feet, there is no competent medical evidence 
that the veteran has any systemic or nervous manifestations 
associated with the skin disorder.  Rather, he experiences 
problems which include an exposed area, but which, as noted 
above, do not result in constant exudation or itching, or 
extensive lesions.  Therefore, the veteran is not entitled to 
a higher rating.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806.

The Board recognizes that the veteran's appeal was from an 
original rating.  Therefore, the principles enunciated in 
Fenderson, supra, apply.  However, based upon review of the 
record since the effective date of the award of service 
connection for tinea corporis with tinea pedis, the Board 
finds that a higher schedular rating was not warranted at any 
point during the pendency of the veteran's claim.  



ORDER

A higher rating for tinea corporis with tinea pedis is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

